Citation Nr: 0211956	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury, including arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for a 
back injury with arthritis.  The veteran perfected an appeal 
of that decision.

This case was previously before the Board in April 2001, at 
which time the Board remanded the case to the RO for 
additional development, including compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  The 
RO has completed the requested development and returned the 
case to the Board for further consideration.


FINDINGS OF FACT

1.  There is no evidence that the veteran has arthritis of 
the  knees, ankles and hands.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's currently diagnosed 
back and hip disorders, which were initially documented in 
November 2001, are not related to an in-service disease or 
injury.


CONCLUSION OF LAW

A back disorder and arthritis of multiple joints were not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his back disorder and arthritis of 
multiple joints were caused by a back injury that occurred 
during service.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2001)].  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection by in March 1998 finding that the claim 
was not well grounded.  See the April 2000 statement of the 
case (SOC), which was issued before the enactment of the VCAA 
in November 2000.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

In a February 2002 supplemental statement of the case (SSOC) 
the RO denied service connection for a back disability based 
on the substantive merits of the claim.  Thus, any 
deficiencies contained in the original SOC have been 
rectified.  The Board will apply the current standard of 
review in evaluating the veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The RO informed the 
veteran of the evidence needed to substantiate his claim in 
December 1997 and February 1999 by instructing him to submit 
medical evidence showing that he currently had the claimed 
disorders, and medical evidence showing that the disorders 
were related to an injury that occurred during service.  The 
RO also instructed him to submit medical records of treatment 
for the claimed disorders since his separation from service, 
and to notify the RO of any treatment received at VA medical 
facilities.  The RO further informed the veteran that he 
could submit statements from persons who knew him during 
service in support of his claim.

Following the Board's April 2001 remand, in a July 2001 
notice the RO informed the veteran of the provisions of the 
VCAA.  The RO also instructed him to identify all evidence of 
any post-service treatment for the claimed disorders, to 
provide a detailed statement of the history of the disorders, 
and to provide evidence showing the occurrence of a back 
injury in service.  The RO informed him that he could obtain 
the records of treatment and submit them to the RO, or 
provide completed authorizations for the release of medical 
records so that the RO could obtain the records on his 
behalf.

The RO provided the veteran a SOC in April 2000 and a SSOC in 
February 2002.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  In the February 2002 SSOC, the RO 
specifically informed the veteran of the provisions of the 
VCAA, in terms of VA's duty to notify him of the evidence 
needed to substantiate his claim and to assist him in 
developing that evidence.

In the April 2001 remand the Board informed the veteran of 
the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his claim.  The remand 
contained a specific discussion of the VCAA.  The veteran was 
informed during the August 1999 hearing that he needed to 
provide the names and addresses of the medical care providers 
who had treated him for the claimed disorders, but he did not 
provide that information.  The veteran's representative has 
reviewed the claims file on multiple occasions, and did not 
indicate that the veteran had any additional evidence to 
submit.  The RO notified the veteran each time his case was 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  The RO also provided 
him a VA medical examination in November 2001.  The report of 
the medical examination reflects that the examiner reviewed 
the veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted a physical 
examination, and rendered an appropriate diagnosis and 
opinion.  

The veteran has testified that he had received chiropractic 
treatment for his back a few years after he was separated 
from service.  He further testified that records of that 
treatment were not available.  The veteran also testified 
that he underwent bilateral total hip replacements, the first 
procedure having been performed in 1989 and the second in 
1996.  He has not, however, submitted completed 
authorizations for the release of medical records so that the 
RO could obtain the records of that treatment, nor has he 
submitted any records of that treatment.  He has denied 
having received any medical treatment for his knees, ankles, 
or hands since his separation from service.

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The veteran presented hearing testimony before the RO Hearing 
Officer in August 1999.  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, and have done so.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issue on appeal.  

Pertinent law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  
Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the occurrence of 
an injury or disease in service or during any presumptive 
period; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran in essence contends that he incurred an injury 
while in service that resulted in arthritis of the back, 
hips, knees, ankles and hands.

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

 With respect to Hickson element (1), the November 2001 VA 
examination resulted in a diagnosis of degenerative disc 
disease of the lumbar spine, with spondylolisthesis of L5 on 
S1, a laminectomy defect at L5, minor retrolisthesis of L3 on 
L4, and bilateral hip replacements.  The veteran's claim is, 
therefore, supported by a current medical diagnosis of a 
portion of the claimed disability.  The Board hastens to add 
that only arthritis of the back and hips has been medically 
documented.   With respect to claimed arthritis of other 
joints, there is no evidence of such, and service connection 
is denied on that basis alone.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

With respect to Hickson element (2), in-service disease or 
injury, in the context of this claim for service connection 
for arthritis, "in-service disease" includes manifestations 
of arthritis during the one year presumptive period after 
service. 

The veteran's service medical records contain no reference to 
a back injury but do include a report of right ankle swelling 
in July 1943.  No history of injury was reported.  The ankle 
was wrapped.  There were no further complaints.  The 
veteran's September 1945 separation physical examination 
report stated "none" with respect to musculoskeletal defects.  
In item 11, significant diseases and injuries, is the 
following notation: "arthritis Jan. 43 extremities, no 
treatment".  There is no reference to arthritis or any other 
musculoskeletal problem for over fifty years thereafter.

The veteran and his spouse have provided hearing testimony 
that while playing basketball in April or May of 1943 he was 
thrown against a building support, resulting in injury to his 
tailbone.  After this injury occurred he reportedly 
experienced swelling in the fingers, knees, and ankles.  He 
stated that he sought medical treatment, and was told that he 
had arthritis.  He was also told that treatment for the 
disability would probably result in him being separated from 
service, which he did not want to occur.  He also stated that 
he never again sought treatment, which is why his complaints 
are not documented in his service medical records.  The 
veteran also submitted a statement from an individual with 
whom he had served corroborating his account of being thrown 
against the building support.  This individual also stated 
that the back injury had caused problems with the hands, 
wrists, knees, etc.

The July 1943 service medical record, which specifically 
states "no history of injury", contradicts the veteran's 
statement that he injured his back in the spring of 1943.  
However, the Board will accept the statements from the 
veteran concerning an injury sustained while playing 
basketball.  In addition, the Board has no reason to doubt 
that the veteran may have been told that he had arthritis 
during service.  The veteran's statement to that effect is 
corroborated by the September 1945 separation physical 
examination report, which stated "arthritis Jan 43 
extremities".  
The Board will therefore find that Hickson element (2), in 
service disease or injury, has arguably been satisfied.

With respect to Hickson element (3), medical nexus, the 
veteran and his spouse essentially relate his currently 
diagnosed arthritis to his military service over fifty years 
ago.  It is now well established, however, that lay persons 
without medical training are not competent to provide 
evidence of a medical diagnosis, or to relate a disorder to a 
given cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) ["competent 
lay evidence" means any evidence not requiring specialized 
education, training or experience].  The lay statements are 
not, therefore, probative of medical nexus between the 
veteran's service and his current disability.  Despite being 
invited to do so by VA, the veteran has not provided or 
referred to any competent medical nexus evidence in his 
favor.  

As previously stated, the veteran's service medical records 
are silent for any complaints or clinical findings pertaining 
to the back or any other joint, except for swelling in the 
right ankle in July 1943.  Although the report of his 
separation examination includes a notation of arthritis in 
the extremities in January 1943, the notation also indicates 
that no treatment was given for the disorder.  Significantly, 
in the Board's estimation, physical examination on separation 
from service revealed no abnormalities in the musculoskeletal 
system.  The reference to arthritis in January 1943 therefore 
appears to be by history only.

There is also the matter of a gap of approximately fifty 
years between the annotation of arthritis and the actual 
diagnosis of the disease.  The veteran has not alluded to any 
treatment for his back years after he was separated from 
service, has not referred to any treatment pertaining to the 
hips prior to 1989, and denied having received any treatment 
for the other joints following his separation from service.  
The Board finds this decades-long lack of identification of 
and/or treatment for arthritis after service to be 
significant.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  

None of the medical evidence of record indicates that the 
currently diagnosed back or hip disorders are related to an 
injury or disease that occurred during service.  On the 
contrary, the VA examiner in November 2001 provided the 
opinion that the in-service injury, as the veteran described 
it, was not consistent with a traumatically induced 
spondylolisthesis, which would be manifested by back pain, 
not swelling in the hands, knees, and ankles.  The examiner 
found that the currently diagnosed back disorder was not 
consistent with the history of injury in 1943.

In summary, arthritis is not shown in service or to have 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  The preponderance of the competent and 
probative evidence shows that the currently diagnosed back 
and hip disorders are not related to an in-service disease or 
injury.  In the absence of medical evidence of a nexus to 
service, the Board finds that the currently diagnosed 
disorders were not incurred in service.  See Boyer v. West, 
11 Vet. App. 477, 478 (1998), aff'd on reh'g, 12 Vet. App. 
142 (1999), aff'd, 210 F.3d 1351 (Fed. Cir. 2000) [a grant of 
service connection requires medical evidence of a nexus to 
service].  The preponderance of the evidence is, therefore, 
against the claim of entitlement to service connection for 
the residuals of a back injury, including arthritis of 
multiple joints.


ORDER

The claim of entitlement to service connection for the 
residuals of a back injury, including arthritis of multiple 
joints, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

